DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1:	The language of the claims does not make clear whether the “light source” and “projection lens” are part of the claimed combination or not; the limitation “the combination being configured to direct light radiating from the at least one light source toward a projector lens” suggests that the claimed combination is separate from the light source and projection lens, but the limitation “the at least one lens and the at least one prism being in an optical path of a corresponding at least one light source” suggest that the light source at least is an element of the claimed combination.  For purposes of examination the broadest reasonable interpretation of the claimed combination requires only the “lens” and “prism”, but may also comprise additional elements including the light source and/or projection lens.
Claims 2-24 inherit the deficiency of claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tejima et al. (US 4,936,657).
With respect to claim 1:	Tejima teaches “a combination (2+3+5 (Figs. 6-19) or 2+4+5 (Figs. 20-27)), comprising: at least one lens (Fresnel lens on right side of 3 (Fig. 6); see column 4 lines 36-45, or in the alternative the Fresnel lens on the bottom side of 4 (Fig. 20)); and at least one prism (stepped prism on left side of 3; see column 4 lines 25-36, or in the alternative the stepped prism on the top side of 5 (Fig. 20)); the at least one lens and the at least one prism being in an optical path (see Figs. 6, 20) of a corresponding at least one light source (5; see column 3 lines 66-68 and Fig. 20), the combination being configured to direct light radiating from the at least one light source (see Figs. 6, 20) toward a projector lens (2)”.
With respect to claim 3:	Tejima teaches “wherein the at least one lens is a Fresnel lens (column 4 lines 25-45; see Fig. 8) and the at least one prism is a Fresnel prism (column 4 lines 25-45; see Fig. 7)”.
With respect to claim 4:	Tejima teaches “wherein the at least one lens has a positive focus (see Fig. 6)”.
With respect to claim 5:	Tejima teaches “wherein the combination shapes the light radiating from the at least one light source as a cone-shaped light radiation pattern directed toward the projector lens (see Fig. 6)”.
With respect to claim 6:	Tejima teaches “wherein: the combination is positioned at a given distance from the at least one light source (see Fig. 20); and a focusing distance of the at least one lens is determined at least in part according to the given distance (see Fig. 20; see also column 6 lines 60-62)”.
With respect to claim 7:	Tejima teaches “wherein an orientation of the at least one prism is determined at least in part to correct a bending angle of the light radiating from the at least one light source (see Fig. 15)”.
With respect to claim 8:	Tejima teaches “wherein the at least one lens and the at least one prism are formed as a single piece (see Figs. 6, 20)”.
With respect to claim 9:	Tejima teaches “wherein the projector lens is selected from a fixed lens (see Fig. 6), a parfocal lens and a varifocal lens”.
With respect to claim 10:	Tejima teaches “wherein the light radiating from the at least one light source forms an image pixel (column 6 lines 25-42)”.

Claims 1, 2, and 12, 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehara et al. (US 2018/0210328 A1).
With respect to claim 1:	Uehara teaches “a combination (10+15+70+600 (see Figs. 1 and 4), comprising: at least one lens (71a, 71b, etc.); and at least one prism (74a, 74b, etc.); the at least one lens and the at least one prism being in an optical path of a corresponding at least one light source (11a, 11b, etc.), the combination being configured to direct light radiating from the at least one light source (see Figs. 1 and 4) toward a projector lens (600)”.
With respect to claim 2:	Uehara teaches “wherein: the at least one light source comprises an array of light sources (11a, 11b, etc.); and the combination is configured to direct light radiating from the array of light sources toward the projector lens (see Figs. 1 and 4)”.
With respect to claim 12:	Uehara teaches “wherein: the at least one lens comprises a plurality of lenses (71a, 71b, etc.); the at least one prism comprises a plurality of prisms (74a, 74b, etc.); and the combination comprises a plurality of pixel forming sub-combinations (sp1, sp2. Etc; see Fig. 9), each pixel forming sub-combination comprising one of the plurality of lenses and a corresponding one of the plurality of prisms (paragraphs 214-220), each pixel forming sub-combination being configured to direct light radiating from a corresponding set of one or more light sources toward the projector lens (see Figs. 1, 4)”.
With respect to claim 17:	Uehara teaches “wherein each of the plurality of pixel forming sub- combinations has specific optical properties (the angles of prism surfaces 74) determined at least in part according to a specific distance and a specific angle between the corresponding set of one or more light sources and the projector lens (see Fig. 4)”.
With respect to claim 18:	Uehara teaches “wherein a focusing distance of a given pixel forming sub- combination is determined at least in part according to a distance between the given pixel forming sub-combination and the corresponding set of one or more light sources (see Fig. 4)”.
With respect to claim 19:	Uehara teaches “wherein: the sets of one or more light sources corresponding to the plurality of pixel forming sub-combinations are distributed over a first two-dimensional area on a mounting support (paragraph 82); the plurality of pixel forming sub-combinations is distributed over a second two- dimensional area of the combination (paragraph 140); and the specific optical properties of a given pixel forming sub-combination are determined at least in part according to a distance, an angle and an angle of rotation between the given pixel forming sub-combination and the corresponding set of one or more light sources (see Fig. 4)”.
With respect to claim 20:	Uehara teaches “wherein a first angle of deflection of a first pixel forming sub-combination located on an external edge of the second-two dimensional area is greater than a second angle of deflection of a second pixel forming sub-combination located closer to a center of the second two-dimensional area of the combination (see Fig. 4)”.
With respect to claim 21:	Uehara teaches “wherein the plurality of sub-combinations is distributed over a two-dimensional (2D) array (paragraph 140)”.
With respect to claim 22:	Uehara teaches “wherein the 2D array forms a rectangular matrix (paragraph 140)”.
With respect to claim 23:	Uehara teaches “wherein the light radiating from each corresponding set of one or more light sources forms an image pixel (paragraphs 214-220)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tejima as applied to claims 1, 10 above, and further in view of Jalbout et al. (US 2010/0264313 A1).
With respect to claim 11:	Tejima teaches “the combination of claim 10 (see above)”.
Tejima does not specifically teach “wherein the image pixel contains infrared light carrying a digital data stream”.
However, Jalbout teaches “wherein the image pixel contains infrared light carrying a digital data stream (paragraphs 28-30)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the combination of Tejima by employing the infrared light source containing the digital pixel data taught by Jalbout in order to control lighting modules within a control space according to their locations in the control space (Jalbout paragraph 22).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara as applied to claims 1, 12 above, and further in view of Tejima.
With respect to claim 13:	Uehara teaches “the combination of claim 12 (see above)”.
Uehara does not specifically teach “wherein at least some of the plurality of pixel forming sub- combinations are formed into a single optical sheet”.
However, Tejima teaches “wherein at least some of the plurality of pixel forming sub- combinations are formed into a single optical sheet (column 4 lines 46-66)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the combination of Uehara by forming the sub-combinations integrally as a single sheet as taught by Tejima since an integral construction is taught by be an art-recognized equivalent to a separate construction (Tejima column 4 lines 46-48).
With respect to claim 14:	Tejima teaches “wherein the single optical sheet is a plastic sheet (Tejima column 4 lines 42-45)”.
 It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the combination of Uehara by using plastic as the material of the optical sheet as taught by Tejima due to the art-recognized suitability of plastic to form lenses and prisms (Tejima column 4 lines 42-45)
With respect to claim 15:	Uehara does not specifically teach “wherein the plurality of lenses and the plurality of prisms are on a same side of the single optical sheet”.
However, Tejima teaches “wherein the plurality of lenses and the plurality of prisms are on a same side of the single optical sheet (Fig. 16)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the combination of Uehara with the one-sided version of the lens-prism combination as taught by Tejima’s Fig. 16 embodiment in order to obtain the advantage of easier fabrication since prisms only have to be formed on one side (Tejima column 6 lines 18-22).
With respect to claim 16:	Uehara in view of Tejima teaches “wherein the plurality of lenses is on a first side of the single optical sheet and the plurality of prisms on is a second side of the single optical sheet, the second side being opposite from the first side (see Uehara Fig. 4, Tejima Fig. 6)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to form the integrated lenses and prisms of the combination opposite to each other since that is the way they are formed in Uehara to start with (see Uehara Fig. 4), albeit separated from each other, and to form them integrally into a single sheet as taught by Tejima since an integral construction is taught by be an art-recognized equivalent to a separate construction (Tejima column 4 lines 46-48).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Uehara as applied to claims 1, 12, and 23 above, and further in view of Jalbout.
With respect to claim 24:	Uehara teaches “The combination of claim 23 (see above)”.
Uehara does not specifically teach “wherein each image pixel contains infrared light carrying a corresponding digital data stream”.
However, Jalbout teaches “wherein each image pixel contains infrared light carrying a corresponding digital data stream (paragraphs 28-30)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the combination of Tejima by employing the infrared light source containing the digital pixel data taught by Jalbout in order to control lighting modules within a control space according to their locations in the control space (Jalbout paragraph 22).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571)272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875        


/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875